           Case 1:19-cr-00212-VEC Document 258 Filed 10/30/20 Page           1 ofSDNY
                                                                          USDC    1
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 10/30/2020
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : 19-CR-212 (VEC)
                                                              :
 STEVE CAMPBELL,                                              :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 6, 2019, Mr. Campbell pled guilty to the offense of conspiracy

to distribute and possess with intent to distribute cocaine, Dkt. 140;

       WHEREAS on December 6, 2019, the Court deferred acceptance of Mr. Campbell’s

guilty plea;

       WHEREAS on October 29, 2020, the Court sentenced Mr. Campbell; and

       WHEREAS the Court neglected to formally accept Mr. Campbell’s guilty plea on

October 29, 2020;

       IT IS HEREBY ORDERED, nunc pro tunc, that the Court finds that there was an

adequate factual basis for Mr. Campbell’s guilty plea; that Mr. Campbell understood at the time

of his plea the rights he was giving up and waived those rights knowingly and voluntarily; the

Court further finds that Mr. Campbell understood the consequences of his plea, including the

potential sentence that could be imposed. Because the Court finds that the Defendant’s plea was

entered knowingly and voluntarily and was supported by an independent factual basis for each

and every element of the crime(s) charged, the Court accepts Mr. Campbell’s guilty plea.



SO ORDERED.
                                                      _________________________________
Date: October 30, 2020                                      VALERIE CAPRONI
      New York, NY                                          United States District Judge
